CONDUCTIVE MATERIALS MADE OF NB-DOPED TIO2 PARTICLES
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to communication filed on 8/10/2022:
Claims 1, 5-7, and 12 have been amended; claim 10 has been canceled.
Claims 13-19 have been added.
Previous rejections under 35 USC 102(a)(1)/103 via Wu et al. has been withdrawn due to amendment.

Response to Arguments
Applicant's arguments filed 8/10/2022 have been fully considered but they are not persuasive. 
The Applicant discloses: “Tanaka et al. does not disclose a process for producing Nb-doped titanium dioxide nanoparticles comprising, inter alia, preparing a mixture comprising at least one hydrolyzable titanium compound and at least one hydrolyzable niobium compound in an organic solvent and water in a substoichiometric amount and an organic acid or inorganic acid. In fact, the process of Example 2 is basic. Because Tanaka et al. does not disclose each and every feature of the claimed process, Claim 12 is not anticipated.”
The Examiner respectfully traverses. Example 2 of Tanaka discloses the use of TEOA as a complexing agent (A or B) which is basic. However, paragraph 0023 discloses the complexing agent (A or B) can comprise amino acids which are organic acids.
The Applicant discloses: “Zhang et al. discloses providing core-shell particles (Abstract). Zhang et al. does not disclose a process for producing conductive bodies comprising, inter alia, producing Nb-doped TiO2 particles by hydrolysis with a substoichiometric amount of water and acid catalysis, as recited in independent Claim 1. 
Further, contrary to the assertion in the Office Action, paragraph [0103] does not support any teaching of a substoichiometric amount of water. Rather, paragraph [0103] merely states that "the water content and the pH are appropriately adjusted, thus allowing the hydrolysis to proceed so as to obtain a gel state." The Examiner is requested to provide a technical explanation or scientific reason for the assertion that one of ordinary skill in the art would understand this disclosure to teach a substoichiometric amount of water.”
The Examiner respectfully traverses. Paragraph 0103 discloses water content and pH are adjusted. One of ordinary skill in the art understands this implies a stoichiometric (measured) amount of water if an adjustment is being made. Further, as disclosed in the 112 rejection below, the Applicant does not even explain or disclose a substoichiometric amount of water and “acid catalysis”. Paragraph 0103 also discloses pH is adjusted. Paragraph 0102 discloses that starting solutions are very basic as in they are composed of alkoxides, hydroxides, and sulfides. One of ordinary skill in the art would understand that a pH adjustment via an acid would need to done if the matrix is basic.
Rejections under 35 USC 103 under Wu and Zhang et al. have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, and 13-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 discloses a “substoichiometric amount of water and acid catalysis”. This is not disclosed in the specifications. Further, there is no disclosure for what this amount is or what an “acid catalysis” entails. Acid catalysis is a process and not described in the specifications as well. Why and how is a type process being combined with water in a specified amount that is not disclosed? Does the Applicant intend “water and acid catalyst”?
Claims 2-9 and 15 are also rejected under 35 USC 112(a) for dependence on claim 1.
Claim 13 discloses a “substoichiometric amount of water and catalysis”. This is not disclosed in the specifications nor is it even explained. What catalysis is happening or being used with water? Or does the claim intend to convey that an actual catalysis step is being done with an inorganic or organic acid? 
Claim 14 is also rejected under 35 USC 112(a) for dependence on claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 discloses a “substoichiometric amount of water and acid catalysis”. This is not disclosed in the specifications. Further, there is no disclosure for what this amount is or what an “acid catalysis” is. Acid catalysis is a process and not described in the specifications as well. Why and how is a type process being combined with water in a specified amount that is not disclosed? Further, what type of acid catalysis is even happening? Does the Applicant intend “water and acid catalyst”? Water and acid makes scientific sense; water and acid catalysis does not.
Claim 13 discloses a “substoichiometric amount of water and catalysis”. This is not disclosed in the specifications nor is it even explained. What catalysis is happening or being used with water? Or does the claim intend to convey that an actual catalysis step is being done with an inorganic or organic acid?
Claim 14 recites the limitation “the acid catalysis” There is insufficient antecedent basis for this limitation in the claim.
Claim 14 discloses the acid catalysis comprises catalysis with an inorganic acid. This is very confusing being that claim 13 already discloses “water and catalysis”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12, 13, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al. (JP 2015-196634 A).
Regarding claim 12, Tanaka et al. teach a process for producing Nb-doped titanium dioxide nanoparticles (Abstract and paragraphs 0002-0003), comprising:
(a) preparing a mixture comprising at least one hydrolyzable titanium compound and at least one hydrolyzable niobium compound in an organic solvent and water in a substoichiometric amount, based on all the hydrolyzable groups present (Example 2/paragraphs 0083-0085 discloses producing mixtures comprising Ti tetraisopropoxide, Nb ethoxide, ethylene glycol and water, wherein different amounts of water, also relatively small amounts , for example EG/H2O:95/5 or 99/1, are used and appear to represent sub-stoichiometric amounts.) and an organic acid or inorganic acid (Paragraph 0023 discloses a complexing agent (A or B) can be an amino acid and is used in the preparation of the mixtures.)
(b) treating the mixture at 200°C to 300°C under autogenous pressure to form Nb-doped titanium dioxide nanoparticles (Paragraph 0085 discloses heating at 200°C in an autoclave.).
Regarding claim 13, Tanaka et al. teach the process as claimed in claim 1, wherein said producing comprises hydrolysis of at least one hydrolyzable titanium compound and at least one hydrolyzable niobium compound in an organic solvent and a substoichiometric amount of water (Example 2/paragraphs 0083-0085 discloses producing mixtures comprising Ti tetraisopropoxide, Nb ethoxide, ethylene glycol and water, wherein different amounts of water, also relatively small amounts , for example EG/H2O:95/5 or 99/1, are used and appear to represent sub-stoichiometric amounts.)  and catalysis with an organic acid or inorganic acid(Paragraph 0023 discloses a complexing agent (A or B) can be an amino acid and is used in the preparation of the mixtures.).
Claims 16 and 17, Tanaka et al. teach the process as claimed in claim 12, wherein a molar ratio of water to hydrolyzable groups in the hydrolyzable compounds is not more than 0.8 and more than 0.05. (Example 2/paragraphs 0083-0085 discloses producing mixtures comprising Ti tetraisopropoxide, Nb ethoxide, ethylene glycol and water. The titanium compound has four hydrolzyable groups (4 isopropoxide groups) and the niobium has one (1 ethoxide). As such, the ratio of water is 1:5 or 0.20.)

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 5-11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Zhang et al. (US 2016/0087275 A1).
Regarding claims 1, 5-11, Zhang et al. teach a process for producing conductive bodies (Abstract discloses making active materials for a battery.) comprising: producing Nb-doped TiO2 particles by hydrolysis of hydrolysable compounds with a substoichiometric amount of water and acid catalysis, compressing the Nb-doped TiO2 to give a body (Paragraph 0101 discloses a sol-gel process for synthesizing the niobium-titania compounds. Paragraph 0103 discloses the starting solutions are sufficiently mixed in a solution state, and then the water content and the pH are appropriately adjusted, thus allowing the hydrolysis to proceed so as to obtain a gel state. The pH adjustment will subsequently have to require an acid as the starting solutions, as disclosed in paragraph 0102, are highly basic e.g. comprise hydroxide, alkoxide, or sulfide compounds.)
(b) subjecting the body to heat treatment at a temperature of 400 to 800°C (Paragraph 0104 discloses the gel state substance is sintered at 700-1400°C.) and 
(c) subjecting the body to heat treatment in a reducing atmosphere at a temperature of 400 to 800°C (Paragraph 0106 discloses are subject to a heat treatment in a reducing atmosphere comprising a mixture gas atmosphere of Ar, He, or nitrogen, which includes 20% or less of hydrogen gas. The temperature ranges is 400-1450 °C.).
Zhang et al. do not specifically teach subjecting the body to heat treatment in an oxygenous atmosphere.
However, Zhang discloses the sintering can be done as shown in another embodiment. The sintering atmosphere may be an inert gas atmosphere such as air, nitrogen, argon, and helium atmosphere, or a vacuum atmosphere. However, in order to obtain oxide, an oxidative atmosphere is preferable. Specifically, an air atmosphere is preferable (Paragraph 0092). 
Regarding claim 2, Zhang et al. teach the process as claimed in claim 1, wherein the particles have a particle size below 200 nm (Paragraph 0109 discloses a particle size of 1 µm or less.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2016/0087275 A1) as applied to claim 1 above, and further in view of Wu et al. (Ceramics International, 41, (2015), 8856).
Regarding claims 3 and 4, Zhang et al. teach the process as claimed in claim 1. However, they do not teach wherein the particles have an Nb content of up to 30 at% or wherein the compressing is effect at a pressure of at least 500 kN.
Wu et al. teach discloses making conductive oxide films (Abstract) compressing particles comprising Nb-doped TiO2 to give a body wherein the particles have an Nb content of up to 30 at% compressing is effect at a pressure of at least 500 kN. (Experimental discloses making 3 mol% niobium-doped titanium films by first compressing the granules at 75 MPa into disks.).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Zhang with Wu in order to improve resistance.
Regarding claim 15, Zhang et al. teach the process as claimed in claim 1. However, they do not teach wherein said compressing comprises placing the Nb-doped TiO2 particles into a mold.
Wu et al. teach wherein said compressing comprises placing the Nb-doped TiO2 particles into a mold (Experimental discloses placing the granules in a compact green disk.)
Therefore, it would have been obvious to one of ordinary skill in the art to modify Zhang with Wu in order to improve resistance.

Allowable Subject Matter
Claims 18 and 19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The reference of Tanaka does not teach the use of an inorganic acid.
Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729